                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


ALICIA SPEED, ET AL.                                                 CIVIL ACTION

VERSUS                                                               NO. 18-1025-RLB

SHERIFF SID J. GAUTREAUX                                             CONSENT
SHERIFF EAST BATON ROUGE
PARISH, ET AL.


                                             ORDER

       Before the Court are Sheriff Wydette Williams’ Motion to Dismiss Complaint and

Amended Complaint (R. Docs. 48) and Sheriff Sid J. Gautreaux’s Motion to Dismiss Complaint

and First Amended and Supplemental Complaint. (R. Doc. 50). The motions are opposed. (R.

Doc. 51). Sheriff Gautreaux filed a Reply. (R. Doc. 56).

       Also before the Court is Plaintiffs’ Motion to Continue. (R. Doc. 52). Sheriff Gautreaux

filed an opposition. (R. Doc. 54)

       Also before the Court is Plaintiffs’ Motion for Leave to File Second Amended

Complaint. (R. Doc. 58). The deadline for filing an opposition has expired. LR 7(f).

I.     Background

       On November 16, 2018, Alicia Speed and Joe Ducre (“Plaintiffs”) filed this action on

behalf of their deceased brother Brian Ducre (“Ducre”), naming as defendants Sid J. Guatreaux

in his official capacity as Sheriff of East Baton Rouge Parish, and Wydette Williams in his

official capacity as Sheriff of East Carroll Parish. (R. Doc. 1, “Compl.”). Plaintiffs seek

recovery under 28 U.S.C. § 1983 and the Americans with Disabilities Act (“ADA”), 42 U.S.C. §

12181 et seq. (Compl. ¶ 2).
       Plaintiffs allege that Ducre was arrested by the East Baton Rouge Parish Sheriff’s Office

on May 14, 2016 for reasons unknown to Plaintiffs. (Compl. ¶ 4). Plaintiffs allege that Ducre

was “placed on a transport vehicle and driven to East Carroll Parish Correction Facility” and

then, some time later, “transported to the local hospital to receive medical attention.” (Compl. ¶

6). Plaintiffs allege that the next day he was again placed on a transport vehicle, returned to East

Baton Rouge Parish, and then transported to a local hospital in Zachary, Louisiana, where he

died. (Compl. ¶ 7). Plaintiffs allege that the East Baton Rouge Parish Coroner performed an

autopsy on May 17, 2016 determining the cause of death to be homicide. (Compl. ¶ 8). Plaintiffs

allege that the autopsy report was signed on July 18, 2016, but was not made available to them

until May of 2017. (Compl. ¶ 8). Plaintiffs also allege that they did not receive the death

certificate until “sometime after” it was filed on November 16, 2016, and that was the “initial

date that the family learned of the manner of death.” (Compl. ¶ 9).

        It appears that Plaintiffs are asserting that Ducre’s protected disability under the ADA

was schizophrenia. (Compl. ¶ 4). Plaintiffs allege that Defendants violated Ducre’s

“constitutional rights” by “acting with deliberate indifference” to his disability, falsely arresting

him, and “failing to recognize his condition and placing him in an unsafe environment.” (Compl.

¶ 11). Plaintiffs further allege that prior to the filing of this action, Sheriff Gautreaux indicated

the fatal injuries occurred in East Carroll Parish and, conversely, Sheriff Williams indicated the

fatal injuries occurred in East Baton Rouge Parish. (Compl. ¶ 10).

       The Court entered Plaintiffs’ First Amended and Supplemental Complaint (“Amended

Complaint”) into the record on April 15, 2019. (R. Doc. 41). The Amended Complaint adds as

defendants unidentified Louisiana State Troopers, unidentified transportation companies and

drivers, and unidentified inmates. (R. Doc. 41 at 1). It also states that Ducre “was allegedly



                                                   2
beaten by an unknown inmate or unknown inmates accompanying him” while in the custody of

the East Baton Rouge Parish Sheriff’s Office, the East Carroll Parish Correctional Facility, or

during transport. (R. Doc. 41 at 2). The Amended Complaint asserts that the driver of one of the

unknown transportation companies “committed breaches of alleged contracts to transport

inmate[s] in a safe condition.” (R. Doc. 41 at 2). The Amended Complaint also asserts that the

Louisiana State Police “prematurely ended the investigation of Brian Ducre’s homicide and

failed to disclose of its report and deliver any suspects for possible indictments.” (R. Doc. 41 at

3). Finally, the Amended Petition asserts that Defendants violated Ducre’s clearly established

due process, liberty interest, and equal protection rights under the Fourteenth Amendment to the

United States Constitution. (R. Doc. 41 at 3).

       On April 30, 2019 and May 3, 2019, Sheriff Williams and Sheriff Gautreaux,

respectively, filed motions to dismiss the Complaint and Amended Complaint on the basis that

Plaintiffs’ claims are time barred, Plaintiffs failed to state a claim against them under Section

1983, and Plaintiffs failed to state a claim against them under the ADA. (R. Docs. 48, 50). In

opposition, Plaintiffs argue that the doctrine of contra non valenum precludes dismissal based on

prescription and that a ten-year prescriptive period applies in light of their breach of contact

allegations. (R. Doc. 51). In reply, Sheriff Guatreaux notes that Plaintiffs do not raise any

arguments in their opposition with respect to the sufficiency of their Section 1983 and ADA

claims. (R. Doc. 56 at 4).

       On May 20, 2019, Plaintiffs filed a “Motion to Continue” seeking the opportunity to

conduct discovery pursuant to Rule 56(d) of the Federal Rules of Civil Procedure for the

purposes of identifying all parties and factual information to support their claims and to defeat

dismissal. (R. Doc. 52). In opposition, Sheriff Gautreaux argues that the defendants are seeking



                                                  3
dismissal pursuant to Rule 12(b)(6), which is based on the sufficiency of the allegations in the

pleadings, and not summary judgment pursuant to Rule 56. (R. Doc. 54).

        On June 7, 2019, Plaintiffs filed their Motion for Leave to File Second Amended

Complaint. (R. Doc. 58). Plaintiffs state that they are seeking amendment to “specifically name

Sheriff Gautreaux, in his official capacity as Sheriff of East Baton Rogue Parish and to

specifically name Sheriff Wydette Williams, in his official capacity as Sheriff of East Carroll

Parish as defendants.” (R. Doc. 58 at 1). Plaintiffs further seek to assert that they are seeking

“redress under the Americans with Disabilities Act” based on Ducre’s diagnosis of schizophrenia

“and other mental disabilities.” (R. Doc. 58 at 1).

II.     Law and Analysis

        A.      Defendants’ Motions to Dismiss

        A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against the legal

standard set forth in Rule 8, which requires “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In order to survive a Rule 12(b)(6)

motion, a pleading’s language, on its face, must demonstrate that there exists plausibility for

entitlement to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007). “Determining

whether a complaint states a plausible claim for relief [is] . . . a context-specific task that requires

the reviewing court to draw on its judicial experience and common sense.” Ashcroft v. Iqbal, 556

U.S. 662, 679 (2009). In determining whether it is plausible that a pleader is entitled to relief, a

court does not assume the truth of conclusory statements, but rather looks for facts which support

the elements of the pleader’s claim. Twombly, 550 U.S. at 557. Factual assertions are presumed

to be true, but “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action” alone are not enough to withstand a 12(b)(6) motion. Iqbal, 556 U.S. at 678.



                                                   4
        With respect to claims brought pursuant to 42 U.S.C. § 1983 and under the ADA, a

federal court must borrow the forum state’s general personal injury limitations period. See

Owens v. Okure, 488 U.S. 235, 249-50 (1989); Frame v. City of Arlington, 657 F.3d 215, 237

(5th Cir. 2011). In Louisiana, the applicable period of limitations is one year. La. Civ. Code Art.

3492. See La. Civ. Code Art. 3456.

        Although the applicable limitations period is determined pursuant to state law, the accrual

of a cause of action is resolved by federal law. See Wallace v. Kato, 549 U.S. 384, 388 (2007);

Jensen v. Snellings, 841 F.2d 600, 606 (5th Cir. 1988). “‘[T]he limitations period commences

when the aggrieved party has either knowledge of the violation or notice of facts which, in the

exercise of due diligence, would have led to actual knowledge thereof.’” Newman v. Coffin, 464

Fed. App’x 359, 362 (quoting Jensen, 841 F.2d at 606); see also Frame, 657 F.3d at 238 (“[T]he

rule is that accrual occurs when a plaintiff has a complete and present cause of action, that is,

when the plaintiff can file suit and obtain relief. In other words, accrual occurs the moment the

plaintiff becomes aware that he has suffered an injury or has sufficient information to know that

he has been injured.”) (footnotes and internal quotation marks omitted). “The requisite

knowledge that a plaintiff must have to begin the running of the limitations period is merely that

of the facts forming the basis of his cause of action, . . . not that of the existence of the cause of

action itself.” Jensen, 841 F.2d at 606 (internal quotation marks omitted) (alteration in original).

        Consistent with the practice of borrowing state status of limitations, federal courts also

look to state law for its tolling provisions. See Burge v. Parish of St. Tammany, 996 F.2d 786,

788 (5th Cir. 1992). Under Louisiana law, “[p]rescription runs against all persons unless

exception is established by legislation.” La. C.C. art. 3467. Nevertheless, “Louisiana’s

jurisprudence recognizes a limited exception to codified prescriptions: Contra non valentem



                                                   5
agere nulla currit praescriptio, i.e. prescription does not run against a party who is unable to

bring an action.” Burge, 996 F.2d at 788 (citing Plaquemines Parish Comm’n Council v. Delta

Dev. Co., 502 So.2d 1034, 1055-56 (La. 1987)). The Louisiana Supreme Court has recognized

four factual situations in which the doctrine of contra non valentem applies so as to prevent the

running of liberative prescription: (1) where there was some legal cause which prevented the

courts or their officers from taking cognizance of or acting on the plaintiff’s action; (2) where

there was some condition coupled with the contract or connected with the proceedings which

prevented the creditor from suing or acting; (3) where the debtor himself has done some act

effectually to prevent the creditor from availing himself of his cause of action; or (4) where the

cause of action is neither known nor reasonably knowable by the plaintiff even though plaintiff’s

ignorance is not induced by the defendant. Corsey v. State Dep’t of Corrections, 375 So.2d 1319

(La. 1979). With respect to the fourth situation, the doctrine “will not except the plaintiff’s claim

from the running of prescription if his ignorance is attributable to his own willfulness or neglect;

that is, a plaintiff will be deemed to know what he could by reasonable diligence have learned.”

Id. at 1322.

       Plaintiffs concede that they learned of Ducre’s death on May 15, 2016. (R. Doc. 51 at 2).

They further concede that the autopsy report signed on July 18, 2016 indicates that the death was

by homicide. (R. Doc. 51 at 2-3). Although the date upon which the autopsy report was

available to Plaintiffs is disputed, there is no dispute that Plaintiffs obtained the autopsy report by

May of 2017. (Compl. ¶ 8). Plaintiffs filed the instant action on November 16, 2018, more than

one year after Plaintiffs allege they received the autopsy report.

       In opposing dismissal, Plaintiffs appear to conflate the third and fourth situations of the

doctrine of contra non valentem. Plaintiffs argue that Sheriff Williams and Sheriff Gautreaux



                                                  6
suppressed certain information regarding Ducre’s death, including delaying the autopsy results

and failing to provide an investigative report, which precluded the instant causes of from being

“reasonably knowable” to Plaintiffs:

       In this case, the defendants, in their capacities, suppressed and/or refused to
       provide any information, including the name of the persons on the van, the driver
       or inmates; they refused to provide any factual information of where the
       intentional physical attack on Mr. Ducre was performed and why; they refused to
       give any reason for the arrest of Mr. Ducre; they delayed the autopsy results and
       have failed to give any investigative report on the incidents preceding the
       homicide of Brian Ducre and committed other acts that have prevented the
       plaintiff from knowing the exact causes of action and the particulars of the death.
       Because of the foregoing the causes of action are not completely known or
       reasonably knowable to the plaintiff.

(R. Doc. 51 at 4). But even assuming that Sheriff Williams and Sheriff Gautreaux did in fact

delay the release of certain information, there is no dispute that Plaintiffs learned on or about

May 15, 2016 that their brother died while incarcerated. Furthermore, there is no dispute that by

May of 2017, Plaintiffs had reviewed the autopsy report indicating that Ducre’s cause of death

was homicide. Plaintiffs also assert that at some point before the commencement of this action,

they sought specific information regarding Ducre’s death from Sheriff Williams and Sheriff

Gautreaux (though it is unclear when and how such requests were made).

       Having reviewed the pleadings, the Court concludes that Plaintiffs’ causes of action

against Sheriff Williams and Sheriff Gautreaux were reasonably knowable at the time Plaintiffs

received the autopsy report. At the latest, their causes of action under Section 1983 and the

ADA began to accrue when they became aware that Ducre’s death was by homicide while

incarcerated. It was at that point that Plaintiffs had the requisite knowledge of the facts forming

the basis for their causes of action based on Ducre’s death. See Jensen, 841 F.2d at 606. The

doctrine of contra non valentem is not applicable because Plaintiffs could have ascertained the




                                                  7
causes of action alleged in the Complaint with reasonable diligence upon receipt of the autopsy

report.

          Plaintiffs make vague references to obtaining a copy of a death certificate after Ducre’s

death, but make no allegations regarding whether it was obtained prior to, or after, receipt of the

autopsy report, and how any information on the death certificate was a predicate for the filing of

the instant action. Having obtained information that Ducre’s death was a result of a homicide

while in the custody, Plaintiffs had sufficient information to surmise that Ducre’s death occurred

while in the custody of East Baton Rouge Parish Sheriff’s Office, the East Carroll Parish

Correctional Facility, or during transport.

          Based on the foregoing, the Court finds that Plaintiffs’ claims against Sheriff Williams

and Sheriff Gautreaux are time-barred and subject to dismissal. Plaintiffs’ allegations of breach

of contract with respect to certain unnamed transport drivers has no bearing on the foregoing

analysis.

          B.     Plaintiffs’ Motion to Continue

          Plaintiffs’ Motion to Continue seeks discovery under Rule 56(d) of the Federal Rules of

Civil Procedure. Defendants seek dismissal pursuant to Rule 12(b)(6), not summary judgment

pursuant to Rule 56. As discussed above, the Court will dismiss Plaintiffs’ claims against Sheriff

Williams and Sheriff Gautreaux on the basis that they are time-barred in light of the allegations

in the Complaint. The Court need finds no basis for converting Defendants’ motions to dismiss

into motions for summary judgment. Furthermore, the Court has not stayed discovery in this

action pending resolution of the motions to dismiss. It is therefore unclear why Plaintiffs could

not obtain discovery with respect to their claims prior to the instant ruling. Based on the

foregoing, the Court will deny Plaintiffs’ Motion to Continue.



                                                   8
       C.      Plaintiffs’ Motion for Leave to File Second Amended Complaint

       Under Rule 15(a)(2), after the period for amending as a matter of course elapses, “a party

may amend its pleading only with the opposing party’s written consent or the court’s leave” and

a “court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). The rule

“evinces a bias in favor of granting leave to amend.” Martin's Herend Imports, Inc. v. Diamond

& Gem Trading U.S.A. Co., 195 F.3d 765, 770 (5th Cir. 1999) (quoting Dussouy v. Gulf Coast

Inv. Corp., 660 F.2d 594, 597 (5th Cir. 1981)). Although leave to amend should not be

automatically granted, “[a] district court must possess a substantial reason to deny a request for

leave to amend[.]” Jones v. Robinson Prop. Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2005)

(quotations omitted). The Court may consider several factors when determining whether to grant

leave to amend, including “undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, [and] futility of the amendment. . . .”

See Rhodes v. Amarillo Hosp. Dist., 654 F.2d 1148, 1153 (5th Cir. 1981) (quoting Foman v.

Davis, 371 U.S. 178, 182 (1962)).

       “It is within the district court’s discretion to deny a motion to amend if it is futile.”

Stripling v. Jordan Prod. Co., LLC, 234 F.3d 863, 872-73 (5th Cir. 2000) (citations omitted).

The “futility” of amendments to a complaint is measured by whether “the amended complaint

would fail to state a claim upon which relief could be granted” under “the same standard of legal

sufficiency as applies under Rule 12(b)(6).” Id. at 873 (citations omitted).

       Plaintiffs’ proposed amendments do not allege any additional facts that would affect the

date this action began to accrue (such as a new date on which Plaintiffs received the autopsy




                                                  9
report). Accordingly, the Court will deny amendment on the basis of futility as Plaintiffs claims

remain time-barred.

III.       Conclusion

           Based on the foregoing,

           IT IS ORDERED that Sheriff Wydette Williams’ Motion to Dismiss (R. Docs. 48) and

Sheriff Sid J. Gautreaux’s Motion to Dismiss (R. Doc. 50) are GRANTED. Plaintiffs’ claims

against Sheriff Williams and Sheriff Gautreaux are DISMISSED WITH PREJUDICE.

           IT IS FURTHER ORDERED that Plaintiffs’ Motion to Continue (R. Doc. 52) is

DENIED.

           IT IS FURTHER ORDERED that Plaintiffs’ Motion for Leave to File Second

Amended Complaint (R. Doc. 58) is DENIED.

           IT IS FURTHER ORDERED that, within fourteen (14) days of the date of this Order,

Plaintiff shall show cause, in writing, why his claims asserted against the remaining defendants

should not be dismissed because of her failure to serve these defendants within the time allowed

by Fed. R. Civ. P. Rule 4(m) or otherwise allowed by the Court.1 Plaintiffs are advised that a

failure to file a written response to this Order within the time allowed may result in the dismissal

of her claims against the remaining defendants without further notice from the Court.

           Signed in Baton Rouge, Louisiana, on August 26, 2019.



                                                         S
                                                         RICHARD L. BOURGEOIS, JR.
                                                         UNITED STATES MAGISTRATE JUDGE




1
    It also appears unlikely that any such claims would not also be prescribed for the reasons set forth above.

                                                            10
